UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2008 o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 1-7615 KIRBY CORPORATION (Exact name of registrant as specified in its charter) Nevada 74-1884980 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 55 Waugh Drive, Suite 1000, Houston, TX 77007 (Address of principal executive offices) (Zip Code) (713) 435-1000 (Registrant’s telephone number, including area code) No Change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox The number of shares outstanding of the registrant’s Common Stock, $.10 par value per share, on August 1, 2008 was 54,036,000. 1 PART I – FINANCIAL INFORMATION Item 1.Financial Statements KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES CONDENSED BALANCE SHEETS (Unaudited) ASSETS June30, December31, 2008 2007 ($ in thousands) Current assets: Cash and cash equivalents $ 6,122 $ 5,117 Accounts receivable: Trade – less allowance for doubtful accounts 201,835 175,876 Other 12,841 7,713 Inventory – finished goods 49,471 53,377 Prepaid expenses and other current assets 25,595 18,731 Deferred income taxes 7,645 6,529 Total current assets 303,509 267,343 Property and equipment 1,594,191 1,489,930 Less accumulated depreciation 622,885 583,832 Property and equipment, net 971,306 906,098 Goodwill – net 230,736 229,292 Other assets 27,828 27,742 Total assets $ 1,533,379 $ 1,430,475 See accompanying notes to condensed financial statements. 2 KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES CONDENSED BALANCE SHEETS (Unaudited) LIABILITIES AND STOCKHOLDERS’ EQUITY June30, December31, 2008 2007 ($ in thousands) Current liabilities: Current portion of long-term debt $ 1,243 $ 1,368 Income taxes payable 6,464 9,182 Accounts payable 102,154 100,908 Accrued liabilities 67,594 73,191 Deferred revenues 7,920 6,771 Total current liabilities 185,375 191,420 Long-term debt – less current portion 297,646 296,015 Deferred income taxes 141,031 130,899 Minority interests 2,984 2,977 Other long-term liabilities 41,801 39,334 Total long-term liabilities 483,462 469,225 Contingencies and commitments — — Stockholders’ equity: Preferred stock, $1.00 par value per share.Authorized 20,000,000 shares — — Common stock, $.10 par value per share.Authorized 120,000,000 shares, issued 57,337,000 shares 5,734 5,734 Additional paid-in capital 221,130 211,983 Accumulated other comprehensive income – net (21,439 ) (22,522 ) Retained earnings 724,673 647,692 930,098 842,887 Less cost of 3,301,000 shares in treasury (3,806,000 at December 31, 2007) 65,556 73,057 Total stockholders’ equity 864,542 769,830 Total liabilities and stockholders’ equity $ 1,533,379 $ 1,430,475 See accompanying notes to condensed financial statements. 3 KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES CONDENSED STATEMENTS OF EARNINGS (Unaudited) Three months ended June30, Six months ended June30, 2008 2007 2008 2007 ($ in thousands, except per share amounts) Revenues: Marine transportation $ 281,906 $ 229,745 $ 543,134 $ 438,810 Diesel engine services 66,354 58,263 135,696 123,409 Total revenues 348,260 288,008 678,830 562,219 Costs and expenses: Costs of sales and operating expenses 220,259 180,608 428,605 356,207 Selling, general and administrative 33,451 29,468 66,323 59,974 Taxes, other than on income 3,455 3,255 6,988 6,389 Depreciation and amortization 22,385 20,280 44,712 39,867 Loss (gain) on disposition of assets (500 ) 62 (442 ) 561 Total costs and expenses 279,050 233,673 546,186 462,998 Operating income 69,210 54,335 132,644 99,221 Other expense (329 ) (55 ) (586 ) (205 ) Interest expense (3,508 ) (5,436 ) (7,290 ) (10,590 ) Earnings before taxes on income 65,373 48,844 124,768 88,426 Provision for taxes on income (25,039 ) (18,707 ) (47,787 ) (33,867 ) Net earnings $ 40,334 $ 30,137 $ 76,981 $ 54,559 Net earnings per share of common stock: Basic $ .75 $ .57 $ 1.44 $ 1.03 Diluted $ .74 $ .56 $ 1.42 $ 1.02 See accompanying notes to condensed financial statements. 4 KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Six months ended June30, 2008 2007 ($ in thousands) Cash flows from operating activities: Net earnings $ 76,981 $ 54,559 Adjustments to reconcile net earnings to net cash provided by operations: Depreciation and amortization 44,712 39,867 Provision for deferred income taxes 10,360 2,257 Amortization of unearned compensation 4,799 2,985 Other (40 ) 1,561 Decrease in cash flows resulting from changes in operating assets and liabilities, net (37,986 ) (13,644 ) Net cash provided by operating activities 98,826 87,585 Cash flows from investing activities: Capital expenditures (106,511 ) (95,572 ) Acquisitions of business and marine equipment, net of cash acquired (5,134 ) (49,392 ) Proceeds from disposition of assets 1,267 661 Other — (52 ) Net cash used in investing activities (110,378 ) (144,355 ) Cash flows from financing activities: Borrowings on bank credit facilities, net 2,500 73,400 Payments on long-term debt, net (1,035 ) (172 ) Proceeds from exercise of stock options 8,687 2,759 Purchase of treasury stock (3,175 ) — Excess tax benefit from equity compensation plans 6,051 1,941 Other (471 ) (363 ) Net cash provided by financing activities 12,557 77,565 Increase in cash and cash equivalents 1,005 20,795 Cash and cash equivalents, beginning of year 5,117 2,653 Cash and cash equivalents, end of period $ 6,122 $ 23,448 Supplemental disclosures of cash flow information: Cash paid during the period: Interest $ 7,316 $ 10,218 Income taxes $ 38,800 $ 29,420 Noncash investing activity: Cash acquired in acquisition $ — $ 10 See accompanying notes to condensed financial statements. 5 KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES NOTES TO CONDENSED FINANCIAL STATEMENTS (Unaudited) In the opinion of management, the accompanying unaudited condensed financial statements of Kirby Corporation and consolidated subsidiaries (the “Company”) contain all adjustments (consisting of only normal recurring accruals) necessary to present fairly the financial position as of June 30, 2008 and December 31, 2007, and the results of operations for the three months and six months ended June 30, 2008 and 2007. (1) BASIS FOR PREPARATION OF THE CONDENSED FINANCIAL STATEMENTS The condensed financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Although the Company believes that the disclosures are adequate to make the information presented not misleading, certain information and footnote disclosures, including significant accounting policies normally included in annual financial statements, have been condensed or omitted pursuant to such rules and regulations. It is suggested that these condensed financial statements be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December 31, 2007. (2) ACCOUNTING ADOPTIONS In September 2006, the Financial Accounting Standards Board (“FASB”) issued FASB
